DETAILED ACTION
Claims 1-15 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Specification
The use of the term JAVA, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.


Claim Objections
Claims 4, 7, 11, 14, and 15 are objected to because of the following informalities:
Claim 4: “API” (line 1), “provide” (line 1), and “platform., and” (line 2) should have been –Application Programming Interface (API)—, –provided—, and –platform, and—, respectively.
Claim 7: “an injection” (line 3) should have been –the injection—.
Claim 11: “API” (line 1), “provide” (line 1), and “platform., and” (line 2) should have been –Application Programming Interface (API)—, –provided—, and –platform, and—, respectively.
Claim 14: “an injection” (line 3) should have been –the injection—.
Claim 15: “a computer” (line 4), “one or more processors” (line 4), and “a code/behavior” (line 10) should have been –the computer—, –the one or more processors—, and –the code/behavior—, respectively.
Appropriate corrections are required. Applicant is advised to review the entire claims for further needed corrections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “service and API can be provide as a RESTful web service or other service hosted outside of the cloud platform” in lines 1-2. This limitation presents that the claimed “service and API” can be (but not necessarily) provided as a RESTful web service or as another service hosted outside of the cloud platform, which renders the metes and bounds of the claim unclear and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the following analysis, the Examiner will consider the limitation “service and API can be provide as a RESTful web service or other service hosted outside of the cloud platform” as referring to –service and API is provided as at least one of a RESTful web service or other service hosted outside of the cloud platform—.
Claim 4 recites “module/activity” in line 3. It is not clear if this limitation is referring to “module and activity”, or “module or activity”, or “module and/or activity”.
For the following analysis, the Examiner will consider the limitation “module/activity” as referring to –module and/or activity—.
Claim 5 recites the limitation "the described approach" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Specifically, neither claim 5 nor claim 1 particularly discloses a “described approach”. 

Claim 7 recites the limitation "injection service, as further described below." in lines 3-4.  However, no further description was provided in the claim. 
For the following analysis, the Examiner will consider the limitation “injection service, as further described below.” as referring to –injection service.—.
Claim 8 recites “code/behavior” in line 4 and line 9. It is not clear if this limitation is referring to “code and behavior”, or “code or behavior”, or “code and/or behavior”.
For the following analysis, the Examiner will consider the limitation “code/behavior” as referring to –code and/or behavior—.
Claims 9-14 inherit the features of claim 8 and are rejected accordingly.
Claim 11 recites “service and API can be provide as a RESTful web service or other service hosted outside of the cloud platform” in lines 1-2. This limitation presents that the claimed “service and API” can be (but not necessarily) provided as a RESTful web service or as another service hosted outside of the cloud platform, which renders the metes and bounds of the claim unclear and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For the following analysis, the Examiner will consider the limitation “service and API can be provide as a RESTful web service or other service hosted outside of the cloud platform” as referring to –service and API is provided as at least one of a RESTful web service or other service hosted outside of the cloud platform—.
Claim 11 recites “module/activity” in line 3. It is not clear if this limitation is referring to “module and activity”, or “module or activity”, or “module and/or activity”.
For the following analysis, the Examiner will consider the limitation “module/activity” as referring to –module and/or activity—.
Claim 12 recites the limitation "described approach" in line 1.  However, neither claim 12 nor claim 8 particularly discloses a previously “described” approach. 
For the following analysis, the Examiner will consider the limitation “described approach” as referring to –the method—.
Claim 14 recites the limitation "injection service, as further described below." in lines 3-4.  However, no further description was provided in the claim. 
For the following analysis, the Examiner will consider the limitation “injection service, as further described below.” as referring to –injection service.—.
Claim 15 recites “code/behavior” in line 5 and line 10. It is not clear if this limitation is referring to “code and behavior”, or “code or behavior”, or “code and/or behavior”.
For the following analysis, the Examiner will consider the limitation “code/behavior” as referring to –code and/or behavior—.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Christudas et al. (US 2020/0125418 A1; hereinafter Christudas) in view of Balaji et al. (US 2014/0289391 A1; hereinafter Balaji).

With respect to claim 1, Christudas teaches: A system (see e.g. Christudas, Fig. 2: “System (101)”) for behavior injection (see e.g. Christudas, paragraph 45: “injecting tenant specific code, content and\or configuration”; and paragraph 46: “ingested tenant specific code, content and/or configuration may provide adaptive behaviour for the software execution”) in a cloud computing environment (see e.g. Christudas, paragraph 27: “system 101 is implemented as a cloud server”) having a cloud platform or software application executing therein (see e.g. Christudas, paragraph 4: “Multi-tenancy is the key common attribute of both public and private clouds. The multitenant application design is created to enable users of multiple tenants to access the same application logic”), comprising: 
a computer (see e.g. Christudas, paragraph 27; and Fig. 2) including one or more processors (see e.g. Christudas, Fig. 2: “Processor (201)”); 
an injection service (see e.g. Christudas, Fig. 2: “Modules (204)”; and paragraph 45: “flow engine module 206… injecting tenant specific code, content and\or configuration”) operating on the computer (see e.g. Christudas, paragraph 31: “system 101, comprises… modules 204”; and paragraph 35), that enables configuration of software code or behaviors to be injected into modules at the cloud platform associated with tenants of the cloud computing platform (see e.g. Christudas, paragraph 45: “perform, dynamic variation in the code, content and\or configurations of fine-grained services and coarse-grained services by injecting tenant specific code, content and\or configuration”; paragraph 46: ingested tenant specific code, content and/or configuration may provide adaptive behaviour for the software execution”; and paragraph 4); 
wherein the injection service provides a mapping (see e.g. Christudas, paragraph 44: “map the input data in the method of the service interface to inputs configured for the tenant specific flow”; and paragraph 53: “map the input data of the service interface to inputs configured for the flow inputs… map flow response to service method response”), for each of (see e.g. Christudas, paragraph 42: “identify tenant associated with received request from the plurality of tenants”; and paragraph 45: “tenant specific”) … associated with lifecycle activity injection points (see e.g. Christudas, paragraph 46: “extension points and injection points, wherein the tenant specific code, content and/or configuration may be ingested”), a platform code or process (see e.g. Christudas, paragraph 45: “code, content”) and metadata (see e.g. Christudas, paragraph 45: “configuration”; and paragraph 44) that can be used to inject (see e.g. Christudas, paragraph 45: “injecting tenant specific code, content and\or configuration”) and modify operation of a corresponding module (see e.g. Christudas, paragraph 45: “perform, dynamic variation in the code, content and\or configurations of fine-grained services and coarse-grained services by injecting tenant specific code, content and\or configuration”; paragraph 46: “ingested tenant specific code, content and/or configuration may provide adaptive behaviour for the software execution”; and paragraph 4); and 
wherein at the cloud platform, a received platform code or process and metadata are used to modify the operation (see e.g. Christudas, paragraph 45: “perform, dynamic variation in the code, content and\or configurations of fine-grained services and coarse-grained services by injecting tenant specific code, content and\or configuration”; paragraph 46: “ingested tenant specific code, content and/or configuration may provide adaptive behaviour for the software execution”; paragraph 55; and Fig. 10) of a requesting module within a particular tenant platform environment (see e.g. Christudas, paragraph 50: “receive the request. In one embodiment, the request may be configured to trigger the process of tenant overriding”).
Even though Christudas discloses identifying a particular tenant utilizing tenant’s URL, domain name, or authentication (see e.g. Christudas, paragraph 50; Fig. 6), Christudas does not explicitly disclose utilizing a GUID for tenant identification.
However, Balaji teaches:
a plurality of globally unique identifiers (GUID) (see e.g. Balaji, paragraph 85: “a Globally Unique Identifier (GUID) is associated with each feature to uniquely identify it from the rest of the features. The details of the feature including the GUID and the default name are annotated… The authorization service at the runtime module 502 reads the annotation on each resource and matches it with the authorization details provided in the metadata to grant or deny the access rights to different users of different tenants accordingly”)
Christudas and Balaji are analogous art because they are in the same field of endeavor: injection of tenant-specific code within a multi-tenant cloud computing environment. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Christudas with the teachings of Balaji. Note that, Christudas already discloses tenant authorization as a means for identifying specific tenants (see e.g. Christudas, paragraph 50). Therefore, the motivation/suggestion for modifying Christudas with the teachings of Balaji would be to improve the accuracy and reliability of the authorization process for tenant identification by utilizing GUIDs as described by Balaji (see e.g. Balaji, paragraph 85).

With respect to claim 2, Christudas as modified teaches: The system of claim 1, wherein at the requesting module, one or more injection points associated with lifecycle activities for a particular tenant platform are used to check for behaviors to be injected (see e.g. Christudas, paragraph 46: extension points and injection points, wherein the tenant specific code, content and/or configuration may be ingested. In one embodiment, ingested tenant specific code, content and/or configuration may provide adaptive behaviour for the software execution”), by communicating one or more requests to the injection service using one or more tenant-specific (see e.g. Christudas, paragraph 42: “identification module 205 may be configured to identify tenant associated with received request from the plurality of tenants. In one embodiment, the tenant may be identified from a session token, wherein the session token is retrieved from the request. In another embodiment, tenant may be identified either from domain name or URL parameters or authentication information”)
Christudas does not but Balaji teaches:
GUIDs (see e.g. Balaji, paragraph 85: “a Globally Unique Identifier (GUID) is associated with each feature to uniquely identify it from the rest of the features. The details of the feature including the GUID and the default name are annotated… The authorization service at the runtime module 502 reads the annotation on each resource and matches it with the authorization details provided in the metadata to grant or deny the access rights to different users of different tenants accordingly”).
Christudas and Balaji are analogous art because they are in the same field of endeavor: injection of tenant-specific code within a multi-tenant cloud computing environment. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Christudas with the teachings of Balaji. Note that, Christudas already discloses tenant authorization as a means for identifying specific tenants (see e.g. Christudas, paragraph 50). Therefore, the motivation/suggestion for modifying Christudas with the teachings of Balaji would be to improve the accuracy and reliability of the authorization process for tenant identification by utilizing GUIDs as described by Balaji (see e.g. Balaji, paragraph 85).

With respect to claim 3, Christudas as modified teaches: The system of claim 1, wherein the injection service determines availability of behaviors matching tenant-specific (see e.g. Christudas, paragraph 51: “after resolving the tenant, the system 101 may load content and configuration of the tenant…  At step 704, the system 101 may check whether the tenant specific resource is found or not”; paragraph 46; and Fig. 7)… received in association with requests from the request module (see e.g. Christudas, paragraph 50: “resolve the tenant for the received request”; paragraph 42: “identification module 205 may be configured to identify tenant associated with received request from the plurality of tenants. In one embodiment, the tenant may be identified from a session token, wherein the session token is retrieved from the request. In another embodiment, tenant may be identified either from domain name or URL parameters or authentication information”; and Fig. 6), and returns a corresponding platform code or process and metadata for execution by the requesting module (see e.g. Christudas, paragraph 51: “once the tenant is identified, content and configuration for the tenant is fetched based on conventions”; paragraph 46: “tenant specific code, content and/or configuration may be ingested. In one embodiment, ingested tenant specific code, content and/or configuration may provide adaptive behaviour for the software execution”; Fig. 5: “504”; and Fig. 7).
Christudas does not but Balaji teaches:
GUID(s) (see e.g. Balaji, paragraph 85: “a Globally Unique Identifier (GUID) is associated with each feature to uniquely identify it from the rest of the features. The details of the feature including the GUID and the default name are annotated… The authorization service at the runtime module 502 reads the annotation on each resource and matches it with the authorization details provided in the metadata to grant or deny the access rights to different users of different tenants accordingly”)
Christudas and Balaji are analogous art because they are in the same field of endeavor: injection of tenant-specific code within a multi-tenant cloud computing environment. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Christudas with the teachings of Balaji. Note that, Christudas already discloses tenant authorization as a means for identifying specific tenants (see e.g. Christudas, paragraph 50). Therefore, the motivation/suggestion for modifying Christudas with the teachings of Balaji would be to improve the accuracy and reliability of the authorization process for tenant identification by utilizing GUIDs as described by Balaji (see e.g. Balaji, paragraph 85).

With respect to claim 4, Christudas as modified teaches: The system of claim 1, the injection service and API (see e.g. Christudas, paragraph 46: “OSAP framework may comprise extension points”; and paragraph 28: “"Object Style Adaptive Programming" (OSAP) Framework may be a computer programming layer for programming for multi tenancy by leveraging the core programming constructs of a programming language alone… OSAP defines Services built using Code, Content and Configurations as the building blocks”) can be provide as a RESTful web service or other service (see e.g. Christudas, paragraph 32: “web servers and external data servers”) hosted outside of the cloud platform (see e.g. Christudas, paragraph 27: “system 101 is implemented as a cloud server”; and paragraph 50: “the request may be an external request”), and the change of behavior of a module/activity within the platform can be performed from outside of the cloud platform via calls to the service (see e.g. Christudas, paragraph 50: “the request may be an external request”; paragraph 45: “perform, dynamic variation in the code, content and\or configurations of fine-grained services and coarse-grained services by injecting tenant specific code, content and\or configuration”; and paragraph 46: “ingested tenant specific code, content and/or configuration may provide adaptive behaviour for the software execution”).

With respect to claim 5, Christudas as modified teaches: The system of claim 1, wherein the described approach enables a cloud platform to expose behavioral aspects of the cloud platform or a see e.g. Christudas, paragraph 28: “"Object Style Adaptive Programming" (OSAP) Framework may be a computer programming layer for programming for multi tenancy by leveraging the core programming constructs of a programming language alone… OSAP defines Services built using Code, Content and Configurations as the building blocks”), so that they can be controlled or modified in a dynamic manner (see e.g. Christudas, paragraph 45: “perform, dynamic variation in the code, content and\or configurations of fine-grained services and coarse-grained services by injecting tenant specific code, content and\or configuration”; paragraph 46: “OSAP framework may comprise extension points and injection points, wherein the tenant specific code, content and/or configuration may be ingested. In one embodiment, ingested tenant specific code, content and/or configuration may provide adaptive behaviour for the software execution”; and paragraph 50: “request may be configured to trigger the process of tenant overriding”), from outside of the cloud platform (see e.g. Christudas, paragraph 50: “request may be an external request”).

With respect to claim 6, Christudas as modified teaches: The system of claim 1, wherein the cloud platform orchestrates use by the tenant platform environment, or by software applications executing therein (see e.g. Christudas, paragraph 4: “Multi-tenancy is the key common attribute of both public and private clouds. The multitenant application design is created to enable users of multiple tenants to access the same application logic simultaneously. Each tenant has its own view of the application that it uses, administers, and customizes as a dedicated instance of the software”), of various lifecycle activities provided within cloud platform as modules (components) as part of a tenant lifecycle associated with those modules (see e.g. Christudas, paragraph 4: “Each tenant has its own view of the application that it uses, administers, and customizes as a dedicated instance of the software”; paragraph 28: “OSAP defines Services built using Code, Content and Configurations as the building blocks”; and paragraph 46: “OSAP framework may comprise extension points and injection points, wherein the tenant specific code, content and/or configuration may be ingested”).

With respect to claim 7, Christudas as modified teaches: The system of claim 1, wherein a tenant-specific… can be used to indicate the association of one or more (or all) tenants, with one or more module injection points (see e.g. Christudas, paragraph 46: “OSAP framework may comprise extension points and injection points, wherein the tenant specific code, content and/or configuration may be ingested. In one embodiment, ingested tenant specific code, content and/or configuration may provide adaptive behaviour for the software execution”), for purposes of requesting and receiving platform codes or processes from an injection service (see e.g. Christudas, paragraph 45: “flow engine module 206 may be configured to perform, dynamic variation in the code, content and\or configurations of fine-grained services and coarse-grained services by injecting tenant specific code, content and\or configuration”; paragraph 50: “the request may be configured to trigger the process of tenant overriding”; and paragraph 51: “after resolving the tenant, the system 101 may load content and configuration of the tenant”), as further described below.
Christudas does not but Balaji teaches:
GUID (see e.g. Balaji, paragraph 85: “a Globally Unique Identifier (GUID) is associated with each feature to uniquely identify it from the rest of the features. The details of the feature including the GUID and the default name are annotated… The authorization service at the runtime module 502 reads the annotation on each resource and matches it with the authorization details provided in the metadata to grant or deny the access rights to different users of different tenants accordingly”)
Christudas and Balaji are analogous art because they are in the same field of endeavor: injection of tenant-specific code within a multi-tenant cloud computing environment. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Christudas with the teachings of Balaji. Note that, Christudas already discloses tenant authorization as a means for identifying specific tenants (see e.g. Christudas, paragraph 50). Therefore, the motivation/suggestion for modifying Christudas with the teachings of Balaji would be to improve the accuracy and reliability of the authorization process for tenant identification by utilizing GUIDs as described by Balaji (see e.g. Balaji, paragraph 85).

With respect to claim 8, Christudas teaches: A method (see e.g. Christudas, Fig. 5) for behavior injection (see e.g. Christudas, paragraph 45: “injecting tenant specific code, content and\or configuration”; and paragraph 46: “ingested tenant specific code, content and/or configuration may provide adaptive behaviour for the software execution”) in a cloud computing environment (see e.g. Christudas, paragraph 27: “system 101 is implemented as a cloud server”) having a cloud platform or software application executing therein (see e.g. Christudas, paragraph 4: “Multi-tenancy is the key common attribute of both public and private clouds. The multitenant application design is created to enable users of multiple tenants to access the same application logic”), comprising: 
providing, at a computer (see e.g. Christudas, paragraph 27; and Fig. 2) including one or more processors (see e.g. Christudas, Fig. 2: “Processor (201)”), an injection service (see e.g. Christudas, Fig. 2: “Modules (204)”; and paragraph 45: “flow engine module 206… injecting tenant specific code, content and\or configuration”) operating that enables code/behavior to be configured and injected for a particular tenant (see e.g. Christudas, paragraph 45: “perform, dynamic variation in the code, content and\or configurations of fine-grained services and coarse-grained services by injecting tenant specific code, content and\or configuration”; paragraph 46: “ingested tenant specific code, content and/or configuration may provide adaptive behaviour for the software execution”; and paragraph 4), by mapping a behavior to be injected with a tenant-specific (see e.g. Christudas, paragraph 42: “identify tenant associated with received request from the plurality of tenants”; paragraph 44: “map the input data in the method of the service interface to inputs configured for the tenant specific flow”; paragraph 45: “tenant specific”; and paragraph 53: “map the input data of the service interface to inputs configured for the flow inputs… map flow response to service method response”)… for a particular lifecycle activity (see e.g. Christudas, paragraph 45: “dynamic variation in the code, content and\or configurations of fine-grained services and coarse-grained services by injecting tenant specific code, content and\or configuration”); 
wherein injection points associated with lifecycle activities can check for behaviors to be injected (see e.g. Christudas, paragraph 46: “extension points and injection points, wherein the tenant specific code, content and/or configuration may be ingested. In one embodiment, ingested tenant specific code, content and/or configuration may provide adaptive behaviour for the software execution”), by checking the injection service using their tenant-specific (see e.g. Christudas, paragraph 42: “identification module 205 may be configured to identify tenant associated with received request from the plurality of tenants. In one embodiment, the tenant may be identified from a session token, wherein the session token is retrieved from the request. In another embodiment, tenant may be identified either from domain name or URL parameters or authentication information”)
whereupon a code/behavior is found, providing the code/behavior to the requesting module to be executed thereby (see e.g. Christudas, paragraph 51: “check whether the tenant specific resource is found or not… If the tenant specific resource is found, then at step 706, the system 101 may check whether resource is mergeable or not. If the resource is mergeable, then at step 707, the system 101 may load resource”; paragraph 46; and Fig. 7).
Even though Christudas discloses identifying a particular tenant utilizing tenant’s URL, domain name, or authentication (see e.g. Christudas, paragraph 50; Fig. 6), Christudas does not explicitly disclose utilizing a GUID for tenant identification.
However, Balaji teaches:
see e.g. Balaji, paragraph 85: “a Globally Unique Identifier (GUID) is associated with each feature to uniquely identify it from the rest of the features. The details of the feature including the GUID and the default name are annotated… The authorization service at the runtime module 502 reads the annotation on each resource and matches it with the authorization details provided in the metadata to grant or deny the access rights to different users of different tenants accordingly”)
GUID (see e.g. Balaji, paragraph 85: “a Globally Unique Identifier (GUID) is associated with each feature to uniquely identify it from the rest of the features. The details of the feature including the GUID and the default name are annotated… The authorization service at the runtime module 502 reads the annotation on each resource and matches it with the authorization details provided in the metadata to grant or deny the access rights to different users of different tenants accordingly”); and
Christudas and Balaji are analogous art because they are in the same field of endeavor: injection of tenant-specific code within a multi-tenant cloud computing environment. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Christudas with the teachings of Balaji. Note that, Christudas already discloses tenant authorization as a means for identifying specific tenants (see e.g. Christudas, paragraph 50). Therefore, the motivation/suggestion for modifying Christudas with the teachings of Balaji would be to improve the accuracy and reliability of the authorization process for tenant identification by utilizing GUIDs as described by Balaji (see e.g. Balaji, paragraph 85).

With respect to claims 9-14: Claims 9-14 are directed to a method corresponding to the active functions implemented by the system disclosed in claims 2-7, respectively; please see the rejections directed to claims 2-7 above which also cover the limitations recited in claims 9-14.

With respect to claim 15: Claim 15 is directed to a non-transitory computer readable storage medium having instructions thereon, which when read and executed by a computer including one or more processors cause the computer to perform a method corresponding to the method disclosed in claim 8; please see the rejection directed to claim 8 above which also covers the limitations recited in claim 15. Note that, Christudas also discloses a memory 203 that stores instructions thereon, which when read and executed by a system 101 including a processor 201 cause the system 101 to perform the method (see e.g. Christudas, paragraphs 31-35; Fig. 2) disclosed in claim 8.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 10,157,196 B2 by Baker et al.
U.S. Patent No. 9,043,458 B2 by Balaji et al.
U.S. Patent No. 10,838,774 B2 by Christudas et al.
U.S. Patent No. 10,963,557 B2 by Goodridge et al.
U.S. Patent No. 11,157,509 B2 by Gujarathi.
U.S. Patent No. 9,742,852 B2 by Kaiser et al.
U.S. Patent No. 10,635,433 B2 by Khoongumjorn et al.
U.S. Patent No. 9,495,342 B2 by Lawrance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194